Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a rail tension extraction device includes a base assembly having a handle and an elongate base, at least one magnet received in a second end portion of the elongate base, a capture element received in the elongate base and disposed adjacent to the at least one magnet, an outer tube that slidably receives the elongate base, wherein the second end portion includes a cavity, two spaced channels separate from the cavity, the capture element is received within the two channels and configured to move between an extended position in which at least a portion of the capture element extends outside the two channels and a retracted position in which the at least a portion of the capture element is within the two channels, in combination with the other claimed elements. 
Regarding claim 14, the prior art of record does not disclose or suggest a rail tension extraction device includes a base assembly having a handle and an elongate base, at least one magnet received in a second end portion of the elongate base, a capture element received in the elongate base and disposed adjacent to the at least one magnet, an outer tube that slidably receives the elongate base, wherein the second end portion includes a cavity, two spaced channels separate from the cavity, the at least one magnet is received in the cavity of the elongate base, in combination with the other claimed elements.
Regarding claim 15, the prior art of record does not disclose or suggest a includes a base assembly having a handle and an elongate base, at least one magnet received in a second end portion of the elongate base, a capture element received in the elongate base and disposed adjacent to the at least one magnet, an outer tube that slidably receives the elongate base, wherein the second end portion includes a cavity, two spaced channels separate from the cavity, the capture element includes a notch in the second end portion and a second magnet, the notch is defined by a longitudinal surface that is parallel to a longitudinal axis of the elongate base and two transverse surfaces that are generally perpendicular to the longitudinal axis, the second magnet is received below the longitudinal surface, in combination with the other claimed elements.
Regarding claim 17, the prior art of record does not disclose or suggest a method of extracting a metallic target that is inside a patient’s body, the method including removing the rail tension extraction device and the locked metallic target from the person’s body, wherein at least partially surrounding the metallic target that is engaged by the at least one magnet includes at least partially surrounding the metallic target with a tensioned wire of the rail tension extraction device, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771